NOT FOR PUBLICATION


                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY



  MECCA & SONS TRUCKING, CORP.,

                                                      Civil Action No: 18-6330-SDW-CLW
                       Plaintiff,
                                                      OPINION
  v.

  J.B. HUNT TRANSPORT SERVICES, INC.,
  et al.,                                             November 20, 2019

                       Defendants.



 WIGENTON, District Judge.

        Before this Court are Defendant J.B. Hunt Transport Inc.’s (incorrectly named as “J.B.

 Hunt Transport Services, Inc.”) (“Defendant”) and Plaintiff Mecca & Sons Trucking, Corp.’s

 (“Mecca” or “Plaintiff”) Cross-Motions for Summary Judgment pursuant to Federal Rule of Civil

 Procedure (“Rule”) 56. Jurisdiction is proper pursuant to 28 U.S.C. §§ 1331, 1337(a), and 1367.

 Venue is proper pursuant to 28 U.S.C. § 1391. This opinion is issued without oral argument

 pursuant to Rule 78. For the reasons stated herein, Defendant’s motion is GRANTED as to Count

 Two and DENIED as to Count One and Plaintiff’s motion is DENIED.




                                               1
    I.       BACKGROUND AND PROCEDURAL HISTORY

         At some time prior to August 23, 2016, non-party ADM Logistics (“ADM”) contracted

with Mecca to transport a container of Fibersol, a pea protein, 1 from Jersey City, New Jersey, to

Parke Toll Packaging (“Parke Toll”) in Decatur, Illinois. (D.E. 15-2 ¶¶ 3-4; 18-1 ¶¶ 3-4; 19-1.) 2

The pea protein was packaged in twenty “Super Sacks” which were placed in a sealed container.

(D.E. 15-2 ¶¶ 4, 13; 18-1 ¶¶ 4, 13; 14-4 Ex. A.) Mecca then arranged for Defendant to transport

and deliver the shipment. (D.E. 15-7.)              Defendant took possession of the sealed shipment on

August 23, 2016, received a bill of lading, and acknowledged receipt of the shipment “at the point

of origin . . . in good order.” (D.E. 15-2 ¶¶ 17-18; 15-10; 18-1 ¶¶ 17-18.) Defendant then

transported the sealed container via train from New Jersey to Landers, Illinois, where it arrived

still sealed. (D.E. 15-11; 15-9 at 60:20-61:20, 62:12-20; 15-2 ¶ 21.) On August 30, 2016, non-

party F&S Logistics (“F&S”) attempted to deliver the shipment to Park Tolle in Decatur, where it

was rejected by Parke Toll employee Seth Brown (“Brown”) because the container seal was

broken. (D.E. 15-2 ¶ 25; 15-13 (indicating that “customer refused load due to seal issues”); 15-14

(stating that “there was no seal on the trailer” and that “the receiver will not accept the load”); 15-

15 at 60:24-61:8 (testifying that the sole reason the load was rejected was because it had no seal).)

At that time, Brown also observed that one of the Super Sacks had fallen over, but neither Brown

nor any other person examined the Super Sacks or tested their contents for damage or adulteration.

(D.E. 15-2 ¶¶ 36-38.) F&S then returned the load to the railyard. (D.E. 15-18 at 4.)



1
 The parties dispute whether Fibersol is a “food product” or a “food additive,” but the distinction is irrelevant for
purposes of the instant motion. (See D.E. 15-2 ¶ 7; 18-1 ¶ 7.)
2
  Citations to “D.E. 15-2” refer to Plaintiff’s Statement of [Undisputed] Material Facts and the citations contained
therein. Citations to “D.E. 18-1” refer to Defendant’s Response to Plaintiff’s Statement of [Undisputed] Material
Facts and the citations contained therein.


                                                           2
          On September 23, 2016, Mecca submitted formal notice of claim to Defendant for loss of

the load, (D.E. 15-22), which Defendant denied, arguing that although “there was a seal break on

this load, there has been no indication of adulteration to the cargo . . . .” (D.E. 15-23.) On

December 30, 2016, as a result of the rejection of the Fibersol shipment, ADM sued Mecca in

Illinois State Court for breach of contract. (D.E. 14-5 at 22-25.) The parties ultimately settled,

with ADM granting Mecca a release in exchange for payment of $63,425.00. (Id. at 26.) The

release did not assign ADM’s interest in the shipment to Mecca. (See id.)

          On or about March 21, 2018, Plaintiff filed suit in the Superior Court of New Jersey, Law

Division, Hudson County, asserting a common-law claim of negligence (Count One) and a claim

for violation of the Carmack Amendment, 49 U.S.C. § 14706 (Count Two) against Defendant and

seeking $69,550.00 in damages. (D.E. 1-1.) Defendant removed to this Court on April 12, 2018.

(D.E. 1.) Both parties subsequently filed for summary judgment and all briefing was timely filed.

(D.E. 14, 15, 18, 19, 20, 21.) 3

    II.      LEGAL STANDARD

          Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). The “mere existence of some alleged factual dispute between the parties will not defeat an

otherwise properly supported motion for summary judgment; the requirement is that there be no

genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986)

(emphasis in original). A fact is only “material” for purposes of a summary judgment motion if a


3
 The Court is in receipt of Plaintiff’s letter dated July 12, 2019, (D.E. 24), submitting for the Court’s review a
decision by the Third Circuit denying panel rehearing in Mecca & Sons Trucking v. White Arrow LLC, 2019 WL
1338518 (3d Cir. 2019), as well as Defense counsel’s letter dated the same day requesting that the Court treat
Plaintiff’s letter as an impermissible sur-reply and striking it from the record (D.E. 25.) Because Plaintiff’s
submission is not a substantive sur-reply, Defendant’s request is denied.


                                                          3
dispute over that fact “might affect the outcome of the suit under the governing law.” Id. at 248.

A dispute about a material fact is “genuine” if “the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Id. The dispute is not genuine if it merely involves

“some metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 586 (1986).

       The moving party must show that if the evidentiary material of record were reduced to

admissible evidence in court, it would be insufficient to permit the nonmoving party to carry its

burden of proof. Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). Once the moving party

meets its initial burden, the burden then shifts to the nonmovant who must set forth specific facts

showing a genuine issue for trial and may not rest upon the mere allegations, speculations,

unsupported assertions or denials of its pleadings. Shields v. Zuccarini, 254 F.3d 476, 481 (3d Cir.

2001). “In considering a motion for summary judgment, a district court may not make credibility

determinations or engage in any weighing of the evidence; instead, the non-moving party’s

evidence ‘is to be believed and all justifiable inferences are to be drawn in his favor.’” Marino v.

Indus. Crating Co., 358 F.3d 241, 247 (3d Cir. 2004) (quoting Anderson, 477 U.S. at 255).

       The nonmoving party “must present more than just ‘bare assertions, conclusory allegations

or suspicions’ to show the existence of a genuine issue.” Podobnik v. U.S. Postal Serv., 409 F.3d

584, 594 (3d Cir. 2005) (quoting Celotex Corp., 477 U.S. at 325). Further, the nonmoving party

is required to “point to concrete evidence in the record which supports each essential element of

its case.” Black Car Assistance Corp. v. New Jersey, 351 F. Supp. 2d 284, 286 (D.N.J. 2004). If

the nonmoving party “fails to make a showing sufficient to establish the existence of an element

essential to that party’s case, and on which . . . [it has] the burden of proof,” then the moving party

is entitled to judgment as a matter of law. Celotex Corp., 477 U.S. at 322–23. Furthermore, in



                                                  4
deciding the merits of a party’s motion for summary judgment, the court's role is not to evaluate

the evidence and decide the truth of the matter, but to determine whether there is a genuine issue

for trial. Anderson, 477 U.S. at 249. The nonmoving party cannot defeat summary judgment

simply by asserting that certain evidence submitted by the moving party is not credible. S.E.C. v.

Antar, 44 F. App’x 548, 554 (3d Cir. 2002).

    III.      DISCUSSION

                                                        A.

           The Carmack Amendment imposes strict liability on motor carriers for goods lost or

damaged in interstate commerce. See Sanofi-Aventis U.S., LLC v. Great Am. Lines, Inc., 718 F.

App’x 110, 112 (3d Cir. 2017) (citing 49 U.S.C. § 14706); Kotick v. Atlas Van Lines, Inc., Civ.

No. 18-11916, 2019 WL 5388163, at *2 (D.N.J. Oct. 22, 2019); Nat’l Union Fire Ins. Co. of

Pittsburgh, PA v. Schneider Nat’l Carriers, Inc., Civ. No. 15-1401, 2018 WL 6573471, at *4

(D.N.J. Sept. 25, 2018). A “motor carrier” is “a person providing motor vehicle transportation for

compensation.” 49 U.S.C. § 13102(14). In contrast, a “broker” is “a person, other than a motor

carrier[,] . . . that as a principal or agent sells, offers for sale, negotiates for, or holds itself out . . .

as selling, providing, or arranging for, transportation by motor carrier for compensation.” 49

U.S.C. § 13102(2). Generally, brokers are not liable under, nor do they have standing to bring suit

pursuant to, the Carmack Amendment. See Phoenix Assurance Co. v. K-Mart Corp., 977 F. Supp.

319, 325 (D.N.J. 1997); Tryg Ins. v. C.H. Robinson Worldwide, Inc., Civ. No. 15-5343, 2017 WL

5725057, at *6 n.12 (D.N.J. Nov. 28, 2017) (explaining that liability under the Carmack

Amendment does not apply to brokers); Mecca & Sons Trucking Corp. v. White Arrow, LLC, 763

F. App’x 222, 225 (3d Cir. 2019) (noting that the statute “does not grant brokers a right to sue”). 4


4
 The Court recognizes that in White Arrow, the Third Circuit held that Mecca had standing to bring suit under the
Carmack Amendment even though it acted as a broker, under the “provision granting a right of action to a ‘person

                                                         5
        “Whether a company is a broker or a carrier is not determined by what the company labels

itself, but by how it represents itself to the world and its relationship to the shipper.” Hartford

Fire Ins. Co. v. Dynamic Worldwide Logistics, Inc., Civ. No. 17-553, 2017 WL 3868702, at *2 n.2

(D.N.J. Sept. 5, 2017) (quoting Hewlett-Packard v. Bros. Trucking, 373 F. Supp. 2d 1349, 1352

(S.D. Fl. 2005)); see also Phoenix Assurance Co., 977 F. Supp. at 326 (stating a company’s

relationships and actions, rather than its registration are dispositive of the company’s “true

identity”). In determining whether a broker acted as a carrier, courts have considered whether the

party “accepted responsibility for ensuring delivery of the goods[.]” CGU Int’l. Ins., PLC v.

Keystone Lines Corp., Civ. No. 02-3751, 2004 WL 1047982, at *2 (N.D. Cal. May 5, 2004).

        Although Plaintiff may at times hold itself out as a carrier, in this instance, by arranging

for Defendant to transport the Fibersol shipment, Plaintiff acted as a broker. (See D.E. 14-4 Ex.

A, B; 15-8.) As a broker, Plaintiff had no rights to the goods being shipped, and therefore, has no

right to sue Defendant under the Carmack Amendment. The fact that Plaintiff settled a state law

case brought against it by ADM does not independently confer standing because that settlement

did not contain an assignment of ADM’s interest to Plaintiff. As such, Plaintiff does not stand in

ADM’s shoes and has no cognizable interest in the shipment for purposes of its Carmack

Amendment claim.

        Even if Plaintiff had standing, the record does not support Plaintiff’s claim. A party

bringing a claim under the Carmack Amendment must show: “(1) delivery of the goods to the

initial carrier in good condition; (2) damage of the goods before delivery to their final destination;


entitled to recover under the receipt or bill of lading.’” 763 Fed. App’x at 225 (citing 49 U.S.C. § 14706(a)(1))
(noting that “White Arrow has failed to demonstrate that Mecca is not a person entitled to recover its losses under
this provision”). However, in that case, unlike here, White Arrow did not timely challenge Mecca’s standing in the
District Court. See Mecca & Sons Trucking Corp. v. White Arrow, LLC, 2017 WL 3981134, at *4-5 (D.N.J. Sept.
11, 2017).


                                                         6
and (3) the amount of damages.” Beta Spawn, Inc. v. FFE Transp. Svcs., Inc., 250 F.3d 218, 223

(3d Cir. 2001); see also Missouri Pac. R. Co. v. Elmore & Stahl, 377 U.S. 134, 137 (1964) (holding

that, under the Carmack Amendment, “in an action to recover from a carrier for damage to a

shipment, the shipper establishes his prima facie case when he shows delivery in good condition,

arrival in damaged condition, and the amount of damages.”). Here, the record shows only that one

of the twenty Super Sacks had tipped over upon delivery. No one examined the contents of the

Super Sacks nor did anyone test the product contained therein to determine if the protein powder

had been adulterated. (See D.E. 14-7 at 75:18-23; 76:8-77:4; 78:16-23; D.E. 14-5 at 39:16-40:4,

74:23-75:4.) The bill of lading did not require that the seal be intact for the shipment to be

accepted, and the absence of the seal alone does not render the shipment damaged. See Land

O’Lakes, Inc. v. Superior Serv. Transp. of Wisc. Inc., 500 F. Supp. 2d 1150, 1156 (D. Wisc. 2007).

Therefore, Defendant’s motion for summary judgment as to Count Two of the Complaint will be

granted.

                                                  B.

       As to Count One, although 28 U.S.C. § 1367, permits federal courts to exercise jurisdiction

over state law claims, “if the federal claims are dismissed before trial, even though not insubstantial

in a jurisdictional sense, the state claims should be dismissed as well.” United Mine Workers of

Am. v. Gibbs, 383 U.S. 715, 726 (1966); see also Stehney v. Perry, 907 F. Supp. 806, 825 (D.N.J.

1995) (“[A] federal district court may decline to exercise its supplemental jurisdiction over state

law claims if all federal claims are dismissed.”); Washington v. Specialty Risk Servs., Civ. No. 12-

1393, 2012 WL 3528051, at *2 (D.N.J. Aug. 15, 2012) (noting that “where the claim over which

the district court has original jurisdiction is dismissed before trial, the district court must decline

to decide the pendent state claims”) (alterations in original) (citing Hedges v. Musco, 204 F.3d



                                                  7
109, 123 (3d Cir. 2000)) (internal citations omitted). Therefore, this Court declines to exercise

supplemental jurisdiction over Plaintiff’s state law negligence claim and that claim will be

dismissed and remanded to the Superior Court of New Jersey, Law Division, Hudson County. 5

    IV.      CONCLUSION

          For the reasons set forth above, Defendant’s Motion for Summary Judgment is GRANTED

as to Count Two and DENIED as to Count One. Plaintiff’s Motion for Summary Judgment is

DENIED as to both counts. Count One of the Complaint is DISMISSED and remanded to the

Superior Court of New Jersey, Law Division, Hudson County. An appropriate order follows.

                                                                ___/s/ Susan D. Wigenton_____
                                                                SUSAN D. WIGENTON, U.S.D.J.




Orig: Clerk
cc:   Cathy L. Waldor, U.S.M.J.
      Parties




5
 Because this Court declines to exercise jurisdiction over Plaintiff’s state law claim, it need not address whether that
claim is preempted by the Carmack Amendment. See, e.g., Certain Underwriters at Interest at Lloyds of London v.
United Parcel Serv. of Am., Inc., 762 F.3d 332, 336 (3d Cir. 2014) (noting that the Carmack Amendment “preempts
all state or common law remedies available to a shipper against a carrier for loss or damage” arising from the
shipment of goods).


                                                           8
